Case 2:20-cr-00054-Z-BR Document 32 Filed 10/05/20 Pagetott, Paysthettourr

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

 

OCT -5 200

CLERK, U.S. DISTRICT COURT
By
Deputy

2:20-CR-54-Z-BR-(1)

 

 

UNITED STATES OF AMERICA

 

Plaintiff,

 

 

 

V.

RONDALE SCOTT TURNER

Defendant.

(Or COR (OR? GOR COD CO? LO? (On OD

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 17, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Rondale Scott Turner filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Rondale Scott Turner was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Rondale Scott Turner; and ADJUDGES Defendant Rondale Scott Turner guilty of
Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, October 5 2020.

 

MATAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE
